t c memo united_states tax_court james logan clark petitioner v commissioner of internal revenue respondent docket no filed date james logan clark pro_se deanna r kibler for respondent memorandum opinion dinan special_trial_judge this case was fully stipulated under rule and was submitted pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner's federal_income_tax for in the amount of dollar_figure the issue presented by petitioner is whether various provisions of sec_86 and sec_6013 are unfair and unconstitutional the facts have been fully stipulated the stipulations of fact and the accompanying exhibits are incorporated herein by this reference petitioner resided in bonne terre missouri at the time the petition was filed in this case petitioner and his former wife shirley clark ms clark separated in date and began living apart at that time they were divorced in date despite petitioner's requests ms clark refused to file a joint federal_income_tax return with him for petitioner received social_security_benefits in the amount of dollar_figure during he timely filed his return claiming the filing_status of married_filing_separately on his return he reported the full amount of his social_security_benefits for on line 13a he did not however include any of his social_security_benefits in gross_income on line in the statutory_notice_of_deficiency respondent determined that dollar_figure of petitioner's social_security_benefits must be included in his gross_income petitioner does not contest this adjustment made by respondent pursuant to the provisions of sec_86 rather he argues that sec_86 and c which establishes for purposes of calculating the taxable_amount of his social_security_benefits a base_amount and an adjusted_base_amount of zero for taxpayers who were married and lived together during the taxable_year but did not file jointly and sec_6013 which allows ms clark to unilaterally decide whether or not to file a joint_return with him are unfair and unconstitutional after reviewing the record we find that respondent properly determined that dollar_figure of petitioner's social_security_benefits for must be included in his gross_income under sec_86 the record does not show that petitioner and ms clark were legally_separated under a decree of divorce or of separate_maintenance by the end of sec_7703 petitioner also stipulated that they lived together until date consequently since petitioner did not file a joint_return with ms clark for his base_amount and his adjusted_base_amount are both zero sec_86 and c rafter v commissioner tcmemo_1991_349 as we informed petitioner at trial this court is one of limited jurisdiction and we must apply the laws as written by congress there is no provision in the internal_revenue_code which requires an individual taxpayer such as ms clark to file a joint_return which would make her jointly and severally liable for the federal_income_tax due on petitioner's individual income sec_6013 with respect to the effect that ms clark's refusal to file jointly with petitioner has on the taxability of his social_security_benefits we do not have the authority to disregard the express provisions of a statute enacted by congress even where the result in a particular case may seem harsh see eg everage v commissioner tcmemo_1997_373 in essence petitioner questions the fairness of sec_86 however this is not the proper forum to question the policy considerations that impelled the enactment of this legislation normally a legislative classification will not be set_aside if any state of facts rationally justifying it is demonstrated to or perceived by the courts 400_us_4 the legislative_history of sec_86 as enacted by the social_security amendments of publaw_98_21 97_stat_80 demonstrates that congress had a valid and rational basis for establishing a base_amount of zero for married taxpayers who lived with their spouse for any part of the taxable_year and file separate returns the base_amount is zero in the case of a married individual filing a separate_return unless he or she lived apart from his or her spouse for the entire taxable_year the base_amount is zero for married individuals filing separate returns because the committee believes that the family should be treated as an integral unit in determining the amount of social_security_benefit that is includible in gross_income under this provision if the base_amount for these individuals were higher couples who are otherwise subject_to tax on their benefits and whose incomes are relatively equally divided would be able to reduce substantially the amount of benefits subject_to tax by filing separate returns s rept pincite 1983_2_cb_326 congress carried forward this rationale when it amended sec_86 for and succeeding taxable years and established an adjusted_base_amount of zero for married taxpayers who file separate returns and do not live apart for the entire taxable_year omnibus_budget_reconciliation_act_of_1993 publaw_103_66 sec b 107_stat_312 petitioner argues that the legislative_history quoted above shows that congress did not intend to eliminate the social_security_tax base of taxpayers such as himself and ms clark because his income for was five times greater than her income for we recognize that ‘no scheme of taxation whether the tax is imposed on property income or purchases of goods and services has yet been devised which is free of all discriminatory impact ’ 77_tc_867 quoting 411_us_1 affd in part on this issue and revd in part on another issue 697_f2d_46 2d cir there is simply no statutory exception to the plain language of sec_86 and c we hold that sec_86 and sec_6013 do not suffer any constitutional infirmities and sustain respondent's determination in this case see roberts v commissioner tcmemo_1998_172 to reflect the foregoing decision will be entered for respondent
